Appeals from a decision and award of the Workmen’s Compensation Board. On a previous appeal (277 App. Div. 1066) we held that proof of dependency of the decedent’s family on her was not substantial and the claim was remitted to the board for further consideration. The board has received additional proof and corrected a miscalculation on which its former decision was based. On the basis of this further proof and on recalculation of the income and expense of the family it is found that without the contributions of the decedent the deficit in the family income was $319.74. It is also found that the decedent contributed to the family; and these findings together form a sufficient basis on the record now before us to warrant the finding of partial dependency on the decedent. The fact that the mother has gone to work and contributed to the family pool since the death does not defeat the finding of partial dependency. Decision and award unanimously affirmed, with costs and disbursements to be divided between the Workmen’s Compensation Board and claimants. Present — Poster, P. J., Bergan, Coon, Halpem and Imrie, JJ. [See 284 App. Div. 855.]